Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 8, 2019

                                     No. 04-19-00754-CV

               VERDE ENERGY SOLUTIONS LLC and Roberto R. Thomae,
                                Appellants

                                               v.

                                 SGET DUVAL OIL I LLC,
                                        Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-19-230
                         Honorable Baldemar Garza, Judge Presiding

                                        ORDER
        On October 29, 2019, appellants Verde Energy Solutions, LLC and Roberto R. Thomae
filed a motion requesting a partial stay of an October 7, 2019 temporary injunction order
requiring them to produce, inter alia, all title opinions related to a subject 480 acres. On that
same day, this court denied appellants request.

       On November 5, 2019, appellants filed an “Amended Motion, Motion for Rehearing and
Motion for Rehearing En Banc,” asking this court to reconsider its denial. After consideration,
we GRANT appellant’s motion for rehearing. The trial court’s October 7, 2019 order is partially
stayed until further order of this court. We further ORDER appellee to file a response along
with any supporting documents in this court by November 18, 2019. Appellants may file a reply
along with any supporting documents in this court by November 25, 2019.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court